PER CURIAM.
*1239Appellant asks us to set aside the three-year, permanent injunction entered against him and in favor of Appellee. We find that the trial court's order granting the injunction following an evidentiary hearing is supported by competent, substantial evidence. See Disston v. Hanson , 116 So. 3d 612, 612 (Fla. 5th DCA 2013). The trial court properly considered testimony from both parties regarding current incidents together with historical information regarding the parties' behavior and incidents of domestic violence during the course of their relationship. See Leal v. Rodriguez , 220 So. 3d 543, 545 (Fla. 3d DCA 2017). Accordingly, we affirm the order imposing the three-year injunction against domestic violence because the trial court did not abuse its discretion.
AFFIRMED.
LAMBERT, EDWARDS, and GROSSHANS, JJ., concur.